TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 7, 2022



                                       NO. 03-22-00254-CV


  Kirsten Hanna, Upside Up Properties, LLC, and Upside Up Ventures, Inc., Appellants

                                                  v.

   M. Matthew Williams; David Howell; Law firm of M. Matthew Williams; Leighton,
   Williams, Adkinson, & Brown, PLLC; and Leighton, Michaux, Adkinson, & Brown,
                                 PLLC, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
           AFFIRMED IN PART, REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE BAKER




This is an appeal from the two orders signed by the trial court on July 28, 2021, and the one

order signed by the trial court on June 10, 2022. Having reviewed the record and the parties’

arguments, the Court holds that there was reversible error in the trial court’s July 28, 2021 order

granting the TCPA motion of the Williams Parties. Therefore, the Court affirms in part that

order but reverses the portion of the order that awarded the Williams Parties attorney’s fees and

remand that issue for a redetermination of fees. We affirm the remainder of that order, affirm the

trial court’s July 28, 2021 order granting the TCPA motion of the Leighton Parties, and affirm

the trial court’s June 10, 2022 order denying Hanna’s application for attorney’s fees. Each party

shall bear its own costs relating to this appeal, both in this Court and in the court below.